Case 6:20-cv-00812-ADA Document 50-7 Filed 04/30/21 Page 1 of 3




                       Exhibit E
4/16/2021                Case 6:20-cv-00812-ADA           Document
                                  800 Franklin Ave #301, Waco, TX 76701 to50-7    Filed Rd,
                                                                           10814 Jollyville 04/30/21      Page
                                                                                              Austin, TX 78759    2 of Maps
                                                                                                               - Google 3

                                    800 Franklin Ave #301, Waco, TX 76701 to                         Drive 94.7 miles, 1 hr 43 min
                                    10814 Jollyville Rd, Austin, TX 78759


   800 Franklin Ave #301
   Waco, TX 76701

   Get on I-35 S from S 6th St
                                                                  4 min (0.9 mi)
            1.     Head northeast on Franklin Ave toward S 8th St
                                                                         0.2 mi
            2.     Turn right onto S 6th St
                  Pass by McAlister's Deli (on the left in 0.5 mi)
                                                                         0.6 mi
            3.     Turn right onto N Interstate 35 Frontage Rd/S Jack
                   Kultgen Expy/J H Kultgen Expy
                                                                          331 ft
            4.     Use the left lane to take the ramp onto I-35 S
                                                                          282 ft


   Follow I-35 S to Mopac Service Rd in Austin. Take the exit
   toward Braker Ln from TX-1 Loop S
                                                           1 hr 20 min (92.5 mi)
            5.     Merge onto I-35 S
                                                                        41.5 mi
            6.     Keep left to stay on I-35 S
                                                                         0.3 mi
            7.     Keep left at the fork to stay on I-35 S
                                                                        42.2 mi
            8.     Use the right lane to take exit 250 for TX-45 Toll
                   toward TX-1 Toll
                  Toll road
                                                                         0.5 mi
            9.     Keep right at the fork, follow signs for TX-45
                   W/Texas 1 and merge onto TX-45 W/TX-45 Toll
                  Toll road
                                                                         1.2 mi
            10.     Use the right 2 lanes to take the TX-1 Toll S exit
                  Toll road
                                                                         0.9 mi
            11.     Continue onto TX-1 Loop S
                  Toll road
                                                                         1.0 mi
            12.     Keep left at the fork to stay on TX-1 Loop S
                  Toll road
                                                                         2.9 mi


https://www.google.com/maps/dir/800+Franklin+Ave+%23301,+Waco,+TX+76701/10814+Jollyville+Rd,+Austin,+TX+78759/@30.9407525,-97.997403…   1/2
4/16/2021                Case 6:20-cv-00812-ADA           Document
                                  800 Franklin Ave #301, Waco, TX 76701 to50-7    Filed Rd,
                                                                           10814 Jollyville 04/30/21      Page
                                                                                              Austin, TX 78759    3 of Maps
                                                                                                               - Google 3
            13.     Keep right at the fork to stay on TX-1 Loop S
                                                                       2.0 mi
            14.     Take the exit toward Braker Ln
                                                                       0.2 mi


   Take W Braker Ln to your destination
                                                                4 min (1.3 mi)
            15.     Merge onto Mopac Service Rd
                                                                       0.1 mi
            16.     Turn right toward W Braker Ln
                                                                        285 ft
            17.     Slight right onto W Braker Ln
                  Pass by Burger King (on the right)
                                                                       0.9 mi
            18.     Turn right onto Jollyville Rd
                                                                        427 ft
            19.     Turn left
                  Restricted usage road
                  Destination will be on the left
                                                                       0.1 mi



   10814 Jollyville Rd
   Austin, TX 78759



   These directions are for planning purposes only.
   You may nd that construction projects, tra c,
   weather, or other events may cause conditions to
   differ from the map results, and you should plan
   your route accordingly. You must obey all signs or
   notices regarding your route.




https://www.google.com/maps/dir/800+Franklin+Ave+%23301,+Waco,+TX+76701/10814+Jollyville+Rd,+Austin,+TX+78759/@30.9407525,-97.997403…   2/2
